DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged (US Provisional Application filed on March 5th, 2019).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 18th, 2021 was filed before the mailing date of the Notice of Allowance (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Terminal Disclaimer
The terminal disclaimer filed on July 14th, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent #11,103,748 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the Attorney of Record on July 14th, 2022 (see attached Interview Summary).

The application has been amended as follows:
Note: In the interest of brevity, the Examiner does not list previously presented or unamended original claims.
Regarding claim 1)
Claim 1) (Currently Amended) A system for human motion detection and tracking, the system comprising:

processor-executable instructions 
capture a depth frame from the optical sensing instrument, the depth frame including at each image element first coordinate values including a point related to a distance from the optical sensing instrument,
convert the depth frame into a designated depth frame format, the designated depth frame format including at each image element second coordinate values relative to the depth frame,
acquire a plurality of probability distribution models for the designated depth frame format to linearly identify a respective plurality of body parts, the plurality of probability distribution models being single source generated by a neural network trained with markerless, colorless synthetic depth frames,
calculate a position of each of the respective plurality of body parts in the designated depth frame format, and
calculate the position of each of the respective plurality of body parts in the depth frame.

Regarding claim 16)
Claim 16) (Currently Amended) A system for human motion detection and tracking, the system comprising:

processor-executable instructions 
capture a depth frame from the optical sensing instrument, the depth frame including at each image element first coordinate values including a point related to a distance from the optical sensing instrument,
convert the depth frame into a designated depth frame format, the designated depth frame format including at each image element second coordinate values relative to the depth frame,
acquire a plurality of probability distribution models for the designated depth frame format to linearly identify a respective plurality of body parts, the plurality of probability distribution models being single source generated by a neural network trained with markerless, colorless synthetic depth frames, calculate a position of each of the respective plurality of body parts in the designated depth frame format, and
calculate the position of each of the respective plurality of body parts in the depth frame.

Regarding claim 20)
Claim 20) (Currently Amended) A system for human motion detection and tracking, the system comprising:

first processor-executable instructions 
provide a data link furnishing communication between the integrated goniometer and a server, the server housing securing a server processor and a server memory therewith; and
second processor-executable instructions 
capture a depth frame from the optical sensing instrument, the depth frame including at each image element first coordinate values including a point related to a distance from the optical sensing instrument,
convert the depth frame into a designated depth frame format, the designated depth frame format including at each image element second coordinate values relative to the depth frame,
acquire a plurality of probability distribution models for the designated depth frame format to linearly identify a respective plurality of body parts, the plurality of probability distribution models being single source generated by a neural network trained with markerless, colorless synthetic depth frames,
calculate a position of each of the respective plurality of body parts in the designated depth frame, and
calculate the position of each of the respective plurality of body parts in the depth frame.

Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance: Claim 1 is taken as the representative claim.  Claim 1 recites subject matter allowed in US Application 17/260,477 which is now US Patent #11,103,748 and thus the previous statement of reasons for allowance is incorporated into this reasons for allowance in its entirety.  Claim 1 recites a novel use of training and using neural networks in imaging and identifying joints in goniometry applications.  The “acquire a plurality of probability distribution models …” limitation at least is not rendered obvious by the prior art meeting all of the requirements of the training data used (colorless and markerless) and the probability distribution models generated by the output of the neural network claimed.  The prior art at best fails to teach at least the “acquire …” limitation an all of its features, but even if a combination was found would at best present a piecemeal analysis without sufficient motivation to combine numerous references to arrive at the present invention.
Regarding claims 16 and 20, the claims recite indicated allowable subject matter as in claim 1 and thus are similarly Allowable.
Dependent claims 2 – 15 and 17 – 19 depend on allowed independent claims and thus are similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The Examiner cites the closest prior art found in updated search and consideration including Interference search in the Conclusion section below.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nakamura, et al. (US PG PUB 2022/0108468 A1 referred as “Nakamura” throughout) in Figures 1 – 3, 5, and 7 teaches heat maps as inputs to the neural networks, but trains on color images / RBG / RGB input images where Paragraphs 88 – 90 appear to teach away from the present invention by marking images for training to the neural network.  Shen, et al. (US PG PUB 2020/0042776 A1 referred to as “Shen” throughout) found during Interference search teaches in claim 4 features of the neural network, but does not render obvious the training inputs and the desired outputs as in the present invention as in at least Figure 5 the training data is marked.
From the August 18th, 2021 IDS: Tomono, et al. (US PG PUB 2019/0012530 A1 referred to as “Tomono” throughout) was the closest prior art in Figures 5 – 8 and 15 as well as Paragraph 63 teaches the use of a neural network to identify body parts / joints, but not using the inputs as in the present invention (in fact the Specification is silent regarding such features).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487